DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Specification
The abstract of the disclosure is objected to because of an informality. It is suggested that Applicant amend the abstract as follows:
-- A first instance of a managed runtime environment is provided. An optimized version of a [[the]] code unit and a corresponding set of one or more speculative assumptions are received at the first instance of the managed runtime environment, wherein the optimized version of the code unit produces the same logical results as the code unit unless at least one of the set of one or more speculative assumptions is not true, and wherein the optimized version of the code unit and the corresponding set of one or more speculative assumptions are generated by an entity that is different from the first instance of the managed runtime environment. The optimized version of the code unit is executed at the first instance of the managed runtime environment. Whether the set of one or more speculative assumptions hold true is monitored at the first instance of the managed runtime environment. --

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

When re-submitted, the new abstract must be in a separate sheet, apart from other sheets.

Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-21 of US 10,846,196 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 13-21 of US 10,846,196 B1 contain all the limitations of instant application claims 1-22 (see mapping table below). Thus, claims 1-22 of the instant application are not patentably distinct from 1-11 and 13-21 of US 10,846,196 B1 and, as such, are unpatentable for obviousness-type double patenting.
US 10,846,196 B1
Instant Application 17/073293
1. A method of optimizing a code unit, comprising: 

connecting to a plurality of devices, wherein each device is configured with a managed runtime environment; 

determining resource availability corresponding to each of the plurality of devices; 

generating and storing one or more optimized versions of each of a plurality of code units, comprising: 

assigning a device to optimize a code unit based on the determined resource availability corresponding to the device, wherein optimizing the code unit comprises generating an optimized version of the code unit and exporting a corresponding set of one or more speculative assumptions by the managed runtime environment configured in the 

receiving a request for an optimized version of a code unit from a requesting device configured with a managed runtime environment; 

selecting an optimized version of the requested code unit that has a set of one or more speculative assumptions that is most probable to hold true when the selected optimized version of the requested code unit is executed on the requesting device configured with the managed runtime environment wherein the selecting is based on a similarity between a profile corresponding to the managed runtime environment configured in the requesting device and a profile corresponding to the managed runtime environment configured in the device assigned to optimize the requested code unit, and wherein a profile includes a plurality of managed runtime environment runtime conditions or runtime states; and 

sending the selected optimized version of the requested code unit and the corresponding set of one or more speculative assumptions to the requesting device configured with the managed runtime environment.



receiving one or more optimized versions of each of a plurality of code units and receiving a set of one or more speculative assumptions corresponding to each optimized version of each code unit, wherein the optimized version of the code unit produces the same logical results as the code unit unless at least one speculative assumption of the set of one or more speculative assumptions is not true; 

connecting to a plurality of devices, wherein each device is configured with a managed runtime environment; 












receiving a request for an optimized version of a code unit from a requesting device configured with a managed runtime environment; 

selecting an optimized version of the requested code unit that has a set of one or more speculative assumptions that is probable to hold true when the selected optimized version of the requested code unit is executed on the requesting device configured with the managed runtime environment, wherein the selecting is based on a similarity between a profile corresponding to the managed runtime environment configured in the requesting device and a profile corresponding to a managed runtime environment for which the selected optimized version of the requested code unit is optimized for, and wherein a profile includes one or more managed runtime environment runtime conditions or runtime states; and

sending the selected optimized version of the requested code unit and the corresponding set of one or more speculative assumptions to the requesting device configured with the managed runtime environment.


2. The method of claim 1, wherein the selected optimized version of the requested code unit is generated by a code optimizer.

3. The method of claim 1, wherein the profile corresponding to the managed runtime environment configured in the requesting device is sent by the requesting device.
3. The method of claim 1, wherein the profile corresponding to the managed runtime environment configured in the requesting device is sent by the requesting device.


4. The method of claim 1, wherein the selected optimized version of the requested code unit is selected from a plurality of possible optimized versions of the requested code unit based, at least in part, on a set of one or more runtime conditions or runtime states observed or provided by the requesting device.

5. The method of claim 4, wherein the set of one or more runtime conditions or runtime states are used to determine which optimized versions of the requested code unit have a corresponding set of assumptions that currently hold true.
5. The method of claim 4, wherein the set of one or more runtime conditions or runtime states are used to determine which optimized versions of the requested code unit have a corresponding set of assumptions that currently holds true.

6. The method of claim 1, wherein the selected optimized version of the requested code unit is executed by the managed runtime environment configured in the requesting device, and wherein whether the corresponding set of one or more speculative assumptions hold true is being monitored by the managed runtime environment configured in the requesting device, and wherein monitoring whether the corresponding set of one or more speculative assumptions holds true comprises: 

monitoring an occurrence of a violation of one of the corresponding set of one or more speculative assumptions.
6. The method of claim 1, wherein the selected optimized version of the requested code unit is executed by the managed runtime environment configured in the requesting device, and wherein whether the corresponding set of one or more speculative assumptions holds true is being monitored by the managed runtime environment configured in the requesting device, and wherein monitoring whether the corresponding set of one or more speculative assumptions holds true comprises: 

monitoring an occurrence of a violation of one speculative assumption of the corresponding set of one or more speculative assumptions.

7. The method of claim 6, wherein monitoring whether the corresponding set of one or more speculative assumptions holds true comprises: 

monitoring an occurrence of an event that leads to an occurrence of a violation of one of the corresponding set of one or more speculative assumptions.
7. The method of claim 6, wherein monitoring whether the corresponding set of one or more speculative assumptions holds true comprises: 

monitoring an occurrence of an event that leads to an occurrence of a violation of one speculative assumption of the corresponding set of one or more speculative assumptions.

8. The method of claim 6, wherein monitoring whether the corresponding set of one or more speculative assumptions holds true comprises: 

intercepting an occurrence of the violation of one of the corresponding set of one or more speculative assumptions; and 


preventing further execution of the selected optimized version of the requested code unit.


intercepting an occurrence of the violation of one speculative assumption of the corresponding set of one or more speculative assumptions; and 

preventing further execution of the selected optimized version of the requested code unit.



detecting that one of the corresponding set of one or more speculative assumptions has been violated; 

preventing further execution of the selected optimized version of the requested code unit; and 

performing a corrective action in the event that the selected optimized version of the requested code unit has been executed after the one of the corresponding set of one or more speculative assumptions has been violated.
9. The method of claim 6, wherein monitoring whether the corresponding set of one or more speculative assumptions holds true comprises: 

detecting that one speculative assumption of the corresponding set of one or more speculative assumptions has been violated; 

preventing further execution of the selected optimized version of the requested code unit; and 

performing a corrective action in the event that the selected optimized version of the requested code unit has been executed after the one speculative assumption of the corresponding set of one or more speculative assumptions has been violated.

10. The method of claim 1, wherein the corresponding set of one or more speculative assumptions comprises: 

a tag for each speculative assumption, wherein the tag specifies a field or method of an object or a class, and wherein the tag specifies a requirement of the field or the method.
10. The method of claim 1, wherein the corresponding set of one or more speculative assumptions comprises:

a tag for each speculative assumption, wherein the tag specifies a field or method of an object or a class, and wherein the tag specifies a requirement of the field or the method.

 11. The method of claim 1, wherein the corresponding set of one or more speculative assumptions is associated with the selected optimized version of the requested code unit by storing the corresponding set of one or more speculative assumptions as metadata along with the selected optimized version of the requested code unit.
11. The method of claim 1, wherein the corresponding set of one or more speculative assumptions is associated with the selected optimized version of the requested code unit by storing the corresponding set of one or more speculative assumptions as metadata along with the selected optimized version of the requested code unit.



connecting to a plurality of devices, wherein each device is configured with a managed runtime environment; 

determining resource availability corresponding to each of the plurality of devices; 

generating and storing one or more optimized versions of each of a plurality of code units, comprising: 

assigning a device to optimize a code unit based on the determined resource availability corresponding to the device, wherein optimizing the code unit comprises generating an optimized version of the code unit and exporting a corresponding set of one or more speculative assumptions by the managed runtime environment configured in the assigned device, wherein the optimized version of the code unit produces the same logical results as the code unit unless at least one of the set of one or more speculative assumptions is not true; 

receiving a request for an optimized version of a code unit from a requesting device configured with a managed runtime environment; 

selecting an optimized version of the requested code unit that has a set of one or more speculative assumptions that is most probable to hold true when the selected optimized version of the requested code unit is executed on the requesting device configured with the managed runtime environment, wherein the selecting is based 

sending the selected optimized version of the code unit and the corresponding set of one or more speculative assumptions to the requesting device configured with the managed runtime environment.


receiving one or more optimized versions of each of a plurality of code units and receiving a set of one or more speculative assumptions corresponding to each optimized version of each code unit, wherein the optimized version of the code unit produces the same logical results as the code unit unless at least one speculative assumption of the set of one or more speculative assumptions is not true;

connecting to a plurality of devices, wherein each device is configured with a managed runtime environment;












receiving a request for an optimized version of a code unit from a requesting device configured with a managed runtime environment;

selecting an optimized version of the requested code unit that has a set of one or more speculative assumptions that is probable to hold true when the selected optimized version of the requested code unit is executed on the requesting device configured with the managed runtime environment, wherein the selecting is based on a similarity between a profile corresponding to the managed runtime 

sending the selected optimized version of the requested code unit and the corresponding set of one or more speculative assumptions to the requesting device configured with the managed runtime environment.



13. The computer program product of claim 12, wherein the optimized version of the requested code unit is generated by a code optimizer.

15. The computer program product of claim 13, wherein the profile corresponding to the managed runtime environment configured in the requesting device is sent by the requesting device.
14. The computer program product of claim 12, wherein the profile corresponding to the managed runtime environment configured in the requesting device is sent by the requesting device.

4. The method of claim 1, wherein the selected optimized version of the requested code unit is selected from a plurality of possible optimized versions of the requested code unit based, at least in part, on a set of one or more runtime conditions or runtime states observed or provided by the requesting device.
15. The computer program product of claim 12, wherein the selected optimized version of the requested code unit is selected from a plurality of possible optimized versions of the requested code unit based, at least in part, on a set of one or more runtime conditions or runtime states observed or provided by the requesting device.

5. The method of claim 4, wherein the set of one or more runtime conditions or runtime states are used to determine which optimized versions of the requested code unit have a corresponding set of assumptions that currently hold true.
16. The computer program product of claim 15, wherein the set of one or more runtime conditions or runtime states are used to determine which optimized versions of the requested code unit have a corresponding set of assumptions that currently holds true.

16. The computer program product of claim 13, wherein the selected optimized version of 

monitoring an occurrence of a violation of one of the corresponding set of one or more speculative assumptions.


monitoring an occurrence of a violation of one of the corresponding set of one or more speculative assumptions.



monitoring an occurrence of an event that leads to an occurrence of a violation of one of the corresponding set of one or more speculative assumptions.
18. The computer program product of claim 17, wherein monitoring whether the corresponding set of one or more speculative assumptions holds true comprises:

monitoring an occurrence of an event that leads to an occurrence of a violation of one of the corresponding set of one or more speculative assumptions.

18. The computer program product of claim 16, wherein monitoring whether the corresponding set of one or more speculative assumptions holds true comprises: 

intercepting an occurrence of the violation of one of the corresponding set of one or more speculative assumptions; and 

preventing further execution of the selected optimized version of the requested code unit.
19. The computer program product of claim 17, wherein monitoring whether the corresponding set of one or more speculative assumptions holds true comprises:

intercepting an occurrence of the violation of one of the corresponding set of one or more speculative assumptions; and

preventing further execution of the selected optimized version of the requested code unit.

19. The computer program product of claim 16, wherein monitoring whether the corresponding set of one or more speculative assumptions holds true comprises: 

detecting that one of the corresponding set of one or more speculative assumptions has been violated; 



performing a corrective action in the event that the selected optimized version of the requested code unit has been executed after the one of the corresponding set of one or more speculative assumptions has been violated.


detecting that one of the corresponding set of one or more speculative assumptions has been violated: 



performing a corrective action in the event that the selected optimized version of the requested code unit has been executed after the one of the corresponding set of one or more speculative assumptions has been violated.



a tag for each speculative assumption, wherein the tag specifies a field or method of an object or a class, and wherein the tag specifies a requirement of the field or the method.
21. The computer program product of claim 12, wherein the corresponding set of one or more speculative assumptions comprises: 

a tag for each speculative assumption, wherein the tag specifies a field or method of an object or a class, and wherein the tag specifies a requirement of the field or the method.

21. The computer program product of claim 13, wherein the corresponding set of one or more speculative assumptions is associated with the selected optimized version of the requested code unit by storing the corresponding set of one or more speculative assumptions as metadata along with the selected optimized version of the requested code unit.
22. The computer program product of claim 12, wherein the corresponding set of one or more speculative assumptions is associated with the selected optimized version of the requested code unit by storing the corresponding set of one or more speculative assumptions as metadata along with the selected optimized version of the requested code unit.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,705,819 B2 - Updating software based on similarities between endpoints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192